 



EXHIBIT 10.11.5

TRINITY INDUSTRIES, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT

     THIS AGREEMENT, dated as of_________, ______(“Grant Date”) by and between
Trinity Industries, Inc., a Delaware Corporation (“Company”), and name
(“Director”), is entered into as follows:

     WHEREAS, the Company has established the Trinity Industries, Inc. 2004
Stock Option and Incentive Plan (“Plan”), and which Plan is made a part hereof;

     WHEREAS, terms defined in the Plan shall have the same meaning in this
Agreement unless otherwise specifically stated; and

     WHEREAS, the Board of Directors of the Company has determined that the
Director be granted Restricted Stock Units subject to the terms of the Plan and
the terms stated below, as hereinafter set forth;

     NOW, THEREFORE, the parties hereby agree as follows:



1.   Grant of Units       Subject to the terms and conditions of this Agreement
and of the Plan, the Company hereby credits to a separate account maintained on
the books of the Company (“Account”) ___ Restricted Stock Units (“Units”). Each
Unit shall be subject to conversion into a share of the Company’s $1.00 par
value Common Stock (“Stock”) as herein provided.   2.   Vesting Schedule      
The interest of the Director in the Units shall immediately vest as to 100% of
such Units.   3.   Restrictions       The Units granted hereunder may not be
sold, pledged or otherwise transferred and may not be subject to lien,
garnishment, attachment or other legal process.   4.   Dividend Equivalents  
    If on any date the Company shall pay any dividend or other distribution on
the Stock (other than a dividend in Stock), the Director shall be paid an amount
in cash for each Unit equal to the amount of dividend paid on the Stock, less
any amounts required to be held for federal, state or local withholding taxes;
provided however, in the event of a distribution to stockholders of the Company
of assets or a distribution of the stock of a subsidiary as a dividend or spin
off, the Board of Directors of the Company will

 



--------------------------------------------------------------------------------



 



    determine in its absolute discretion the equitable treatment for the Units
granted by this Agreement.   5.   Changes in Stock       In the event of any
change in the number and kind of outstanding shares of Stock by reason of a
subdivision or consolidation of the Stock or the payment of a stock dividend
(but only in Stock) or any other increase or decrease in the number of shares of
Stock effected without receipt of consideration, the Company shall make an
appropriate adjustment in the number and terms of the Units credited to the
Director’s Account so that, after such adjustment, the Units shall represent a
right to receive the same number of shares of Stock that the Director would have
received in connection with such increase or decrease in shares of Stock as if
Director had owned on the applicable record date a number of shares of Stock
equal to the number of Units credited to the Director’s Account prior to such
adjustment.   6.   Form and Timing of Payment       The Company shall distribute
to the Director a number of shares of Stock equal to the aggregate number of
vested Units credited to the Director within 60 days from the date the
Director’s service as a member of the Board of Directors of the Company
terminates for any reason, or earlier upon a “Change of Control” or upon the
consent of the Board of Directors of the Company.   7.   Taxes       The
Director shall be liable for any and all taxes, including required withholding
taxes, arising out of this grant or the vesting of Units hereunder. The Director
may elect to satisfy any minimum withholding tax obligation that the Company is
required to make by making an election for the Company to retain Stock having a
Fair Market Value equal to the Company’s withholding obligation.   8.  
Miscellaneous



  (a)   All amounts credited to the Director’s Account under this Agreement
shall continue for all purposes to be a part of the general assets of the
Company. The Director’s interest in the Account shall make Director only a
general, unsecured creditor of the Company.     (b)   The parties agree to
execute such further instruments and to take such action as may reasonably be
necessary to carry out the intent of this Agreement.     (c)   Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon delivery to the Director at Director’s address then on
file with the Company.     (d)   Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant the Director any right
to remain as a Director of the Company.

 



--------------------------------------------------------------------------------



 



  (e)   Except as provided in paragraph 4 hereof, nothing herein shall be
construed as to grant Director any stock ownership rights commonly associated
with stock ownership including voting rights.     (f)   This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof.

     IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the day and year first hereinabove written.

              TRINITY INDUSTRIES, INC.
 
       

  By  

--------------------------------------------------------------------------------

 
       

     

--------------------------------------------------------------------------------


      Director

 